EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of July 22, 2022.

Claims 7-9 and 12 have been cancelled.

Claims 21-24 have been added.

The cancellation of claim 7 overcomes the duplicate claim warning thereof.

Applicant’s amendment to claims 1, 19, and 20, in view of Applicant’s arguments, overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 1-6, 10, 11, and 13-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 19, and 20:  The prior art of record fails to disclose or suggest determining a surface torque oscillation performance index (STOPI) based on an estimated torque of a drill string, wherein the STOPI comprises a ratio of an amplitude of torque oscillations in the estimated torque over a dynamically specified time window and a constant reference torque as recited in the claimed combination and method.

Regarding claims 2-6, 10, 11, 13-18, and 21-24:  These claims are considered allowable due to their dependence on one of the above claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/1/2022